MacLEAN, J. (dissenting).
“As it appears,” reads the memorandum of decision of the trial justice, “that the plaintiffs were employed in the latter part of October, 1901, to sell the premises mentioned, on the sale of which a commission is claimed in this action,” and “the *236employment alleged was not in writing,” the plaintiffs, in offering for sale the property of the defendant, were guilty of a misdemeanor (Laws 1901, p. 312, c. 128), and not entitled to recover (Fox v. Dixon [Sup.] 12 N. Y. Supp. 267, and Charles v. Arthur [decided at this term] 84 N. Y. Supp. 284). The judgment rendered in favor of the plaintiffs, even for nominal sum, with costs, was therefore improper. The complaint should have been dismissed, with judgment in favor of the defendant, with costs. Although the plaintiffs alone appeal, and are without cause for complaint, they should not benefit by an affirmance of a judgment palpably erroneous. The judgment should be reversed, and a new trial ordered.